DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Drawings
4.	The drawings received on 02/22/2021 are acceptable for examination purposes.

Oath Declaration
5. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.

Information Disclosure Statement
6. 	The U.S. patents and U.S. patents application publications references listed in the information disclosure statement (IDS) submitted on 02/22/2021& 07/09/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Specification
7.	The specification is objected to because:
 In paragraph [0001] sates that this application is a continuation of U.S. patent application Ser. No. 16/362,209, but does not provide the current status of the application number, which is now U.S. Patent No. 10,931,402. Also, Ser. No. 15/460,119, but does not provide the current status of the application number, which is now U.S. Patent No. 10,608,784. Further, Ser. No. 15/460,093, but does not provide the current status of the application number, which is now U.S. Patent No. 10,460,093.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

8.	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claims recites “processor-readable media.” This could be any medium or media, such as signal wave or software which is non-statutory subject matter.
Claims 2-10 and 12-20 depend from independent claim s 1 and 11 and are rejected under 35 USC 101 for similar reasons.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-20 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 respectively of U.S Patent Application No. 10,931,402  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are substantially equivalent to claims 1-20 of the reference application as shown in the chart and explanation below.
Instant Application No. 17/181,573
Patent Application No. 10,931,402

Claim 1:
A method for providing secure distributed storage and transmission of electronic content over at least one communication network, the method comprising: receiving, by at least one processor configured by executing instructions stored on processor-readable media, at least one data file; 

parsing, by the at least one processor, the at least one data file into a plurality of segments, wherein each one of the segments has a respective size; 
dividing, by the at least one processor, each of the plurality of segments into a plurality of slices, wherein each one of the slices has a respective size; 

encoding, by the at least one processor, a plurality of data chunks, each data chunk comprising a portion of at least two of the slices, wherein no portion comprises an entire slice;
 




packaging, by the at least one processor, each of the data chunks with at least metadata; assigning, by the at least one processor, each of the packages to respective remote storage nodes; 

and transmitting, by the at least one processor, each of the packages to the respectively assigned remote storage node.
Claim 1:
A method for providing secure distributed storage and transmission of electronic content over at least one communication network, the method comprising: receiving, by at least one processor configured by executing instructions stored on non-transitory processor-readable media, at least one data file; 
parsing, by the at least one processor, the at least one data file into a plurality of segments, wherein each one of the segments has a respective size; 
dividing, by the at least one processor, each of the plurality of segments into a plurality of slices, wherein each one of the slices has a respective size;
 encoding, by the at least one processor, a plurality of data chunks, each data chunk comprising i) a portion of at least two of the slices from a first segment and ii) a plurality of portions of at least one respective slice from each of at least two other of the plurality of segments, wherein no portion comprises an entire slice; generating, by the at least one processor, metadata that represents at least the respective encoding of the plurality of data chunks; 
packaging, by the at least one processor, each of the data chunks with at least the metadata; assigning, by the at least one processor, each of the packages to respective remote storage nodes; 
and transmitting, by the at least one processor, each of the packages to the respectively assigned remote storage node.
Claim 2:
The method of claim 1, wherein the step of packaging includes erasure coding, wherein the metadata is encoded and not visible to unauthorized users.

Claim 2:
 The method of claim 1, wherein the step of packaging includes erasure coding, wherein the metadata is encoded and not visible to unauthorized users.
Claim 3:
The method of claim 2, further comprising abstracting, by the at least one processor, the metadata with two or more of: additional metadata associated with a respective remote storage node; a configuration of a data vault; a hyperlink to an active data vault; and information representing a current state of data blocks.
Claim 3:
 The method of claim 2, further comprising abstracting, by the at least one processor, the metadata with two or more of: additional metadata associated with a respective remote storage node; a configuration of a data vault; a hyperlink to an active data vault; and information representing a current state of data blocks.
Claim 4:
The method of claim 1, wherein the metadata includes information for reconstructing related segments from corresponding packages and/or information for reconstructing the at least one data file from the plurality of segments.
Claim 4:
The method of claim 1, wherein the metadata includes information for reconstructing related segments from corresponding packages and/or information for reconstructing the at least one data file from the plurality of segments.
Claim 5:
The method of claim 1, wherein each of the packages include at least some redundant information from at least one other package.
Claim 5:
 The method of claim 1, wherein each of the packages include at least some redundant information from at least one other package.
Claim 6:
The method of claim 1, further comprising determining by the at least one processor at least one parameter representing at least one of available network bandwidth, geographic proximity, and node availability, wherein selection of respective remote storage nodes is made as a function of the at least one parameter.
Claim 6:
The method of claim 1, further comprising determining by the at least one processor at least one parameter representing at least one of available network bandwidth, geographic proximity, and node availability, wherein selection of respective remote storage nodes is made as a function of the at least one parameter.
Claim 7:
The method of claim 1, further comprising applying, by the at least one processor, categories of data, wherein the step of encoding is based at least in part on a respective category.

Claim 7:
The method of claim 1, further comprising applying, by the at least one processor, categories of data, wherein the step of encoding is based at least in part on a respective category.
Claim 8:
The method of claim 1, wherein the respective storage nodes are provided as network addressable storage.
Claim 8:
8. The method of claim 1, wherein the respective storage nodes are provided as network addressable storage.
Claim 9:
The method of claim 1, further comprising providing, by the at least one processor, a graphical user interface that is configured to display at least one map showing locations of the respective storage nodes and a respective operational status of the respective storage nodes.
Claim 9:
The method of claim 1, further comprising providing, by the at least one processor, a graphical user interface that is configured to display at least one map showing locations of the respective storage nodes and a respective operational status of the respective storage nodes.
Claim 10:
The method of claim 9, wherein the graphical user interface includes an interactive dashboard that identifies information associated with available storage space, used space, and a number of stored data objects.
Claim 10:
The method of claim 9, wherein the graphical user interface includes an interactive dashboard that identifies information associated with available storage space, used space, and a number of stored data objects.
Claim 11:
A system for providing secure distributed storage and transmission of electronic content over at least one communication network, the system comprising: at least one processor, wherein the at least one processor is configured by executing instructions stored on processor-readable media to perform the steps of: receiving at least one data file; 

parsing the at least one data file into a plurality of segments, wherein each one of the segments has a respective size;

 dividing each of the plurality of segments into a plurality of slices, wherein each one of the slices has a respective size; 
encoding a plurality of data chunks, each data chunk comprising a portion of at least two of the slices, wherein no portion comprises an entire slice; packaging each of the data chunks with at least metadata; 





assigning each of the packages to respective remote storage nodes; and transmitting each of the packages to the respectively assigned remote storage node.
Claim 11:
A system for providing secure distributed storage and transmission of electronic content over at least one communication network, the system comprising: at least one processor, wherein the at least one processor is configured by executing instructions stored on non-transitory processor-readable media to perform the steps of: receiving at least one data file; 
parsing the at least one data file into a plurality of segments, wherein each one of the segments has a respective size; 

dividing each of the plurality of segments into a plurality of slices, wherein each one of the slices has a respective size; 
encoding a plurality of data chunks, each data chunk comprising i] a portion of at least two of the slices from a first segment and ii) a plurality of portions of at least one respective slice from each of at least two other of the plurality of segments, wherein no portion comprises an entire slice; generating, by the at least one processor, metadata that represents at least the respective encoding of the plurality of data chunks; packaging each of the data chunks with at least the metadata;
 assigning each of the packages to respective remote storage nodes; and transmitting each of the packages to the respectively assigned remote storage node.
Claim 12:
The system of claim 11, wherein the step of packaging includes erasure coding, wherein the metadata is encoded and not visible to unauthorized users.
Claim 12:
The system of claim 11, wherein the step of packaging includes erasure coding, wherein the metadata is encoded and not visible to unauthorized users.
Claim 13:
The system of claim 12, wherein the processor-readable media further have instructions that, when executed by the at least one processor, cause the at least one processor to abstract the metadata with two or more of: additional metadata associated with a respective remote storage node; a configuration of a data vault; a hyperlink to an active data vault; and information representing a current state of data blocks.
Claim 13:
The system of claim 12, wherein the non-transitory processor-readable media further have instructions that, when executed by the at least one processor, cause the at least one processor to abstract the metadata with two or more of: additional metadata associated with a respective remote storage node; a configuration of a data vault; a hyperlink to an active data vault; and information representing a current state of data blocks.
Claim 14:
The system of claim 11, wherein the metadata includes information for reconstructing related segments from corresponding packages and/or information for reconstructing the at least one data file from the plurality of segments.
Claim 14:
The system of claim 11, wherein the metadata includes information for reconstructing related segments from corresponding packages and/or information for reconstructing the at least one data file from the plurality of segments.
Claim 15:
The system of claim 11, wherein each of the packages include at least some redundant information from at least one other package.
Claim 15:
The system of claim 11, wherein each of the packages include at least some redundant information from at least one other package.
Claim 16:
The system of claim 11, wherein the processor-readable media further have instructions that, when executed by the at least one processor, cause the at least one processor to determine at least one parameter representing at least one of available network bandwidth, geographic proximity, and node availability, wherein selection of respective remote storage nodes is made as a function of the at least one parameter.
Claim 16:
The system of claim 11, wherein the non-transitory processor-readable media further have instructions that, when executed by the at least one processor, cause the at least one processor to determine at least one parameter representing at least one of available network bandwidth, geographic proximity, and node availability, wherein selection of respective remote storage nodes is made as a function of the at least one parameter.
Claim 17:
The system of claim 11, wherein the processor-readable media further have instructions that, when executed by the at least one processor, cause the at least one processor to apply categories of data, wherein the step of encoding is based at least in part on a respective category.
Claim 17:
The system of claim 11, wherein the non-transitory processor-readable media further have instructions that, when executed by the at least one processor, cause the at least one processor to apply categories of data, wherein the step of encoding is based at least in part on a respective category.

Claim 18:
The system of claim 11, wherein the respective storage nodes are provided as network addressable storage.
Claim 18:
The system of claim 11, wherein the respective storage nodes are provided as network addressable storage.
Claim 19:
The system of claim 11, wherein the processor-readable media further have instructions that, when executed by the at least one processor, cause the at least one processor to provide a graphical user interface that is configured to display at least one map showing locations of the respective storage nodes and a respective operational status of the respective storage nodes.
Claim 19:
The system of claim 11, wherein the non-transitory processor-readable media further have instructions that, when executed by the at least one processor, cause the at least one processor to provide a graphical user interface that is configured to display at least one map showing locations of the respective storage nodes and a respective operational status of the respective storage nodes.

Claim 20:
The system of claim 19, wherein the graphical user interface includes an interactive dashboard that identifies information associated with available storage space, used space, and a number of stored data objects.
Claim 20:
The system of claim 19, wherein the graphical user interface includes an interactive dashboard that identifies information associated with available storage space, used space, and a number of stored data objects.


From the table above, claims 1-20 of the reference application contain every limitations of claims 1-20 of the instant application because the reference application is broader, and it would have been obvious in view of the instant application which is narrower. Thus, claims 1-20 of the present application is not patentably distinct over the patent application because both applications contain substantially the same limitations performing the same function. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-5, 7, 8, 11-15, 17 and 18 rejected under 35 U.S.C. 103 (a) as being unpatentable over Prasanna Ganesan  (U.S PN:8296812B) "herein after as Ganesan" in view of Stakutis et al. (U.S. PN: 7010532B1) "herein after as Stakutis."

As per claim 1:
Ganesan substantially teaches a method for providing secure distributed storage and transmission of electronic content over at least one communication network, the method comprising (see Fig. 1): receiving, by at least one processor configured by executing instructions stored on processor readable media, at least one data file (see col 1, lines 60-64,herein a control system coupled to the network interface and configured to initiate a movie request and communicate with the one or more nodes to receive a subset of the segments); parsing, by the at least one processor, the at least one data file into a plurality of segments, wherein each one of the segments has a respective size (see col. 5, lines 43-49, herein the video 70 is processed as a sequence of time slices. The time slices are blocks of audiovisual data each including several portions. Two time slices are shown for illustrative purposes. A time slice 61 includes a portion 201, a portion 202, a portion 203 and a portion 204. A time slice 62 includes a portion 205, a portion 206, a portion 207 and a portion 208, and  Figure 2); dividing, by the at least one processor, each of the plurality of segments into a plurality of slices, wherein each one of the slices has a respective size (see col. 6, lines 1-11, herein each portion is encoded into encoded portions having six blocks of which any four blocks can be used to generate the portion. The portion 201 is encoded into an encoded portion 31 having a section 211, a section 212, a section 213, a section 214, a section 215 and a section 216); encoding, by the at least one processor, a plurality of data chunks, each data chunk comprising a portion of at least two of the slices, wherein no portion comprises an entire slice (see col. 5, lines 50-55, herein each portion is encoded using an erasure code, such as a Hamming code, Reed-Solomon code, or Tornado code. An erasure code transforms data of n sections into encoded data with more than n sections such that the original data can be generated from any subset of the sections of the encoded data that include the minimum number of sections for that code, and Figure 2, elements 31-38); packaging, by the at least one processor, each of the data chunks (see col. 6, lines 23-25, herein a segment 21 is generated by assembling the section 211, the section 221, the section 231, the section 241, the section 251, the section 261, the section 271 and the section 281,…’); assigning, by the at least one processor, each of the packages to respective remote storage nodes; (see col. 6, lines 46-53, herein segments are distributed over a network 50 to be stored among a set of nodes) and transmitting, by the at least one processor, each of the packages to the respectively assigned remote storage node (see col. 6 lines 49-54, herein the segment 21 is distributed to a node 41. The segment 22 is distributed to a node 42. The segment 23 is distributed to a node 43. The segment 24 is distributed to a node 44. The segment 25 is distributed to a node 45 and the segment 26 is distributed to a node 46, and  Fig. 2).
However Ganesan does not explicitly teach packaging each data chunk with at least metadata. 
In the same field of endeavor, Stakutis teaches packaging each data chunk with at least metadata (see abstract, and col. 7, lines 13-18, herein server communications on the network involve only meta data (file open, security, allocation information, etc). The meta data is transferred via the server over the network the actual file payload or data content may be transferred directly between the client nodes and the storage elements), 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Ganesan with the teachings of Stakutis by packaging data chunk with metadata.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that packaging data chunk with metadata would have improved access to information stored on a storage device (see abstratc of Stakutis).

As per claim 2: 
Ganesan teaches that step of packaging includes erasure coding wherein the metadata is encoded and not visible to unauthorized users (column 5, lines 50-65, herein each portion is encoded using an erasure code , and Figure 2, elements 31-38).  

As per claim 3:
   Stakutis teaches that abstracting, by the at least one processor, the metadata with two or more of: additional metadata associated with a respective remote storage node; a configuration of a data vault; a hyperlink to an active data vault; and information representing a current state of data blocks (see col. 8 lines 19-28, herein a client node 130 requests access to a file, e.g., by a file OPEN operation, and the server node 120 provides meta data. This may include, for example, an identification of one or more particular disks, offsets, sector or block information and the like that allows the node 130 to directly mount the storage device 110 and access the file contents in the collection of block storage locations 115 for that file. The node 130 stores this meta data to local cache 130a and uses it to access the file, filling out the cache 130a with further meta data and file data acquired in the process, and col. 8 lines 43-48, and fig. 3).

As per claim 4:
Stakutis teaches that the metadata includes information for reconstructing related segments from corresponding packages and/or information for reconstructing the at least one data file from the plurality of segments (see col. 8 lines 25-32, herein the node 130 stores this meta data to local cache 130a and uses it to access the file, filling out the cache 130a with further meta data and file data acquired in the process. FIG. 3 schematically shows a stored group of blocks of data 115 in the storage unit 110 corresponding to a requested file, and the corresponding locally cached data 116' which reside in the client 130 cache memory once the file has been opened, and Figure 3). 

As per claim 5:
Ganesan teaches that wherein each of the packages include at least some redundant information from at least one other package (see col. 5 lines 59-62, herein Erasure codes can also provide an error correcting function allowing the original data to be recovered despite a limited number of bit errors within the sections of the encoded message).

As per claim 7:
Ganesan teaches that applying, by the at least one processor, categories of data, wherein the step of encoding is based at least in part on a respective category (se col. 5 lines50-59, herein each portion is encoded using an erasure code, such as a Hamming code, Reed-Solomon code, or Tornado code. An erasure code transforms data of n sections into encoded data with more than n sections such that the original data can be generated from any subset of the sections of the encoded data that include the minimum number of sections for that code. Strict subsets of the encoded data are any combination of less than all the sections of the encoded data. Rateless erasure codes can transform data of n sections into encoded data of an arbitrary number of sections).

As per claim 8:
Ganesan teaches that the respective storage nodes are provided as network addressable storage (see col. 11, lines 35-37, herein the segments are distributed among nodes on a network. In some embodiments, the encoding process is performed as illustrated with reference to FIG. 2).

As per claim 11:
 Ganesan substantially teaches a system for providing secure distributed storage and transmission of electronic content over at least one communication network, the system comprising (see Fig. 1): at least one processor, wherein the at least one processor is configured by executing instructions stored on processor-readable media to perform the steps of: receiving at least one data file (see col 1, lines 60-64,herein a control system coupled to the network interface and configured to initiate a movie request and communicate with the one or more nodes to receive a subset of the segments), parsing the at least one data file into a plurality of segments, wherein each one of the segments has a respective size (see col. 5, lines 43-49, herein the video 70 is processed as a sequence of time slices. The time slices are blocks of audiovisual data each including several portions. Two time slices are shown for illustrative purposes. A time slice 61 includes a portion 201, a portion 202, a portion 203 and a portion 204. A time slice 62 includes a portion 205, a portion 206, a portion 207 and a portion 208, and  Figure 2); 
dividing each of the plurality of segments into a plurality of slices, wherein each one of the slices has a respective size (see col. 6, lines 1-11, herein each portion is encoded into encoded portions having six blocks of which any four blocks can be used to generate the portion. The portion 201 is encoded into an encoded portion 31 having a section 211, a section 212, a section 213, a section 214, a section 215 and a section 216); encoding a plurality of data chunks, each data chunk comprising a portion of at least two of the slices, wherein no portion comprises an entire slice (see col. 5, lines 50-55, herein each portion is encoded using an erasure code, such as a Hamming code, Reed-Solomon code, or Tornado code. An erasure code transforms data of n sections into encoded data with more than n sections such that the original data can be generated from any subset of the sections of the encoded data that include the minimum number of sections for that code, and Figure 2, elements 31-38); packaging each of the data chunks (see col. 6, lines 23-25, herein a segment 21 is generated by assembling the section 211, the section 221, the section 231, the section 241, the section 251, the section 261, the section 271 and the section 281,…’); assigning each of the packages to respective remote storage nodes; (see col. 6, lines 46-53, herein segments are distributed over a network 50 to be stored among a set of nodes); and transmitting each of the packages to the respectively assigned remote storage node  (see col. 6 lines 49-54, herein the segment 21 is distributed to a node 41. The segment 22 is distributed to a node 42. The segment 23 is distributed to a node 43. The segment 24 is distributed to a node 44. The segment 25 is distributed to a node 45 and the segment 26 is distributed to a node 46, and  Fig. 2).
However Ganesan does not explicitly teach packaging each data chunk with at least metadata. 
In the same field of endeavor, Stakutis teaches packaging each data chunk with at least metadata (see abstract, and col. 7, lines 13-18, herein server communications on the network involve only meta data (file open, security, allocation information, etc). The meta data is transferred via the server over the network the actual file payload or data content may be transferred directly between the client nodes and the storage elements), 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Ganesan with the teachings of Stakutis by packaging data chunk with metadata.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that packaging data chunk with metadata would have improved access to information stored on a storage device (see abstratc of Stakutis).

As per claim 12:
 	Ganesan teaches that step of packaging includes erasure coding wherein the metadata is encoded and not visible to unauthorized users (column 5, lines 50-65, herein each portion is encoded using an erasure code , and Figure 2, elements 31-38).  

As per claim 13:
Stakutis teaches that wherein the non-transitory processor-readable media further have instructions that, when executed by the at least one processor, cause the at least one processor to abstract the metadata with two or more of: additional metadata associated with a respective remote storage node; a configuration of a data vault; a hyperlink to an active data vault; and information representing a current state of data blocks (see col. 8 lines 19-28, herein a client node 130 requests access to a file, e.g., by a file OPEN operation, and the server node 120 provides meta data. This may include, for example, an identification of one or more particular disks, offsets, sector or block information and the like that allows the node 130 to directly mount the storage device 110 and access the file contents in the collection of block storage locations 115 for that file. The node 130 stores this meta data to local cache 130a and uses it to access the file, filling out the cache 130a with further meta data and file data acquired in the process, and col. 8 lines 43-48, and fig. 3).

As per claim 14:
 	Stakutis teaches that the metadata includes information for reconstructing related segments from corresponding packages and/or information for reconstructing the at least one data file from the plurality of segments ( see col. 8 lines 25-32, herein the node 130 stores this meta data to local cache 130a and uses it to access the file, filling out the cache 130a with further meta data and file data acquired in the process. FIG. 3 schematically shows a stored group of blocks of data 115 in the storage unit 110 corresponding to a requested file, and the corresponding locally cached data 116' which reside in the client 130 cache memory once the file has been opened, and Figure 3).

As per claim 15:
wherein each of the packages include at least some redundant information from at least one other package (see col. 5 lines 59-62, herein Erasure codes can also provide an error correcting function allowing the original data to be recovered despite a limited number of bit errors within the sections of the encoded message).

As per claim 17:
Ganesan teaches that applying, by the at least one processor, categories of data, wherein the step of encoding is based at least in part on a respective category (se col. 5 lines50-59, herein each portion is encoded using an erasure code, such as a Hamming code, Reed-Solomon code, or Tornado code. An erasure code transforms data of n sections into encoded data with more than n sections such that the original data can be generated from any subset of the sections of the encoded data that include the minimum number of sections for that code. Strict subsets of the encoded data are any combination of less than all the sections of the encoded data. Rateless erasure codes can transform data of n sections into encoded data of an arbitrary number of sections).

As per claim 18:
Ganesan in view of Stakutis teaches, the respective storage nodes are provided as network addressable storage (see col. 11, lines 35-37, herein the segments are distributed among nodes on a network. In some embodiments, the encoding process is performed as illustrated with reference to FIG. 2).

	

11.	Claims 6 and 16 are rejected under 35 U.S.C 103 as being obvious over Ganesan in view of Stakutis, in further view of Chatley et al. (U.S. PN: 2009/0138481) “hereinafter as Chatley.”

As per claims 6 and 16:
 Ganesan-Stakutis as combined does not teach determining by the at least one processor at least one parameter representing at least one of available network bandwidth, geographic proximity, and node availability, wherein selection of respective remote storage nodes is made as a function of the at least one parameter.
However, in the same of endeavor, Chatley teaches that determining by the at least one processor at least one parameter representing at least one of available network bandwidth (see paragraph [0023], bandwidth), geographic proximity (see paragraph [0016], geographic), and node availability (see paragraph [0012], node storage availability), wherein selection of respective remote storage nodes is made as a function of the at least one parameter (see paragraph [0015], geocode ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Ganesan-Stakutis as combined with the teachings of Chatle by determining one parameter representing at least one of available network bandwidth, geographic proximity, and node availability, wherein selection of respective remote storage nodes is made as a function of the at least one parameter.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that determining one parameter representing at least one of available network bandwidth, geographic proximity, and node availability, wherein selection of respective remote storage nodes is made as a function of the at least one parameter would have improved performance and quality of the system.

12.	Claim 9, 10, 19 and 20 are rejected under 35 U.S.C 103 as being obvious over Ganesan, in view of Stakutis, in further view of Klose et al. (U.S. PN: 2015/0256617A1) “hereinafter as Klose.”

As per claims 9 and 19:
 	Ganesan-Stakutis as combined does not teach that providing, by the at least one processor, a graphical user interface that is configured to display at least one map showing locations of the respective storage nodes and a respective operational status of the respective storage nodes.
However, in the same of endeavor, Klose teaches providing, by the at least one processor, a graphical user interface that is configured to display at least one map showing locations of the respective storage nodes (see paragraph [0125], herein a user may employ the GUI to view the status of pending storage operations or to monitor the status of certain components in the information management system 100 (e.g., the amount of capacity left in a storage device)) and a respective operational status of the respective storage nodes (see paragraph [0124], herein a graphical user interface ("GUI"), an application program interface ("API"), or other interactive interface(s) through which users and system processes can retrieve information about the status of information management operations (e.g., storage operations) or issue instructions to the information management system 100 and its constituent component, and Fig. 1C , user interface 158).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Ganesan-Stakutis as combined with the teachings of Klose by providing a graphical user interface that is configured to display at least one map showing locations of the respective storage nodes and a respective operational status of the respective storage nodes.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that providing a graphical user interface that is configured to display at least one map showing locations of the respective storage nodes and a respective operational status of the respective storage nodes would have improved  data presentation and access features, and the like, are in increasing demand (see paragraph [0003] of Klose).

As per claims 10 and 20:
Ganesan-Stakutis as combined does not teach wherein the graphical user interface includes an interactive dashboard that identifies information associated with available storage space, used space, and a number of stored data objects.   
However, in the same of endeavor, Klose teaches wherein the graphical user interface includes an interactive dashboard that identifies information associated with available storage space, used space, and a number of stored data objects (see paragraph [0234], herein the information management policies 148 may include one or more provisioning policies. A provisioning policy can include a set of preferences, priorities, rules, and/or criteria that specify how client computing devices 102 (or groups thereof) may utilize system resources, such as available storage on cloud storage and/or network bandwidth).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN M ALSHACK/Examiner, Art Unit 2112                                                                                                                                                                                                        
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112